      Case 19-10361 Doc 17 Filed 02/14/19 Entered 02/14/19 23:33:42 Imaged Certificate of
                                      Notice Page 1 of 4
Information to identify the case:
Debtor 1              Edward Seymour Codd JR                                            Social Security number or ITIN        xxx−xx−7091
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Denise Koenig Codd                                                Social Security number or ITIN        xxx−xx−8150
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Louisiana
                                                                                        Date case filed for chapter 7 2/11/19
Case number:          19−10361 Section B Office Code: 2


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Edward Seymour Codd JR                              Denise Koenig Codd

2.      All other names used in the
        last 8 years

3.     Address                               108 Debra Ct                                            108 Debra Ct
                                             Luling, LA 70070                                        Luling, LA 70070

4.     Debtor's attorney                     Eric J. Derbes                                         Contact phone (504) 837−1230
                                             The Derbes Law Firm, LLC
       Name and address                      3027 Ridgelake Avenue                                  Email: ederbes@derbeslaw.com
                                             Metairie, LA 70002

5.     Bankruptcy trustee                    David V. Adler                                         Contact phone (504) 834−5465
                                             Post Office Box 55129
       Name and address                      Metairie, LA 70055                                     Email: adler_d@bellsouth.net −−>
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-10361 Doc 17 Filed 02/14/19 Entered 02/14/19 23:33:42 Imaged Certificate of
                                     Notice Page 2 of 4
Debtor Edward Seymour Codd JR and Denise Koenig Codd                                                                         Case number 19−10361


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Eastern District of Louisiana                                  8:30 − 4:30 Monday − Friday
    Documents in this case may be filed at this Hale Boggs Federal Building
    address. You may inspect all records filed 500 Poydras Street, Suite B−601                                 Contact phone (504) 589−7878
    in this case at this office or online at    New Orleans, LA 70130
    www.pacer.gov.
                                                                                                               Date: 2/11/19

7. Meeting of creditors                          March 21, 2019 at 01:00 PM                                    Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. F. Edward Hebert Federal Bldg,
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                   #111, 600 S. Maestri Street, New
    both spouses must attend. Creditors may At the meeting, the trustee may give oral notice of an
    attend, but are not required to do so.        intention to abandon estate property.                          Orleans, LA 70130
    Debtor(s) must provide picture identification and proof of social security number to the trustee. Debtor(s) must inform the court of any change of
    address as long as this case or any related adversary proceeding is pending. B. R. 4002. Failure to do so may result in dismissal of the case.
    NOTICE: FAILURE OF A DEBTOR TO ATTEND THE MEETING OF CREDITORS IS GROUNDS FOR IMMEDIATE DISMISSAL OF THIS BANKRUPTCY CASE BY THE
    COURT, WITHOUT FURTHER NOTICE TO THE DEBTOR, CREDITORS OR PARTIES OF INTEREST.



8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 5/20/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.
    Financial Management Course:                 Certification About a Financial Management Course (Official Form 423) for individual chapter 7 debtor
                                                 due 60 day after first date set for the meeting of creditors.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
        Case 19-10361 Doc 17 Filed 02/14/19 Entered 02/14/19 23:33:42 Imaged Certificate of
                                        Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Louisiana
In re:                                                                                  Case No. 19-10361-JAB
Edward Seymour Codd, JR                                                                 Chapter 7
Denise Koenig Codd
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 053L-2           User: admin                  Page 1 of 2                   Date Rcvd: Feb 12, 2019
                               Form ID: 309A                Total Noticed: 49


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2019.
db/db          +Edward Seymour Codd, JR,    Denise Koenig Codd,     108 Debra Ct,    Luling, LA 70070-5220
tr             +David V. Adler,    Post Office Box 55129,     Metairie, LA 70055-5129
smg            +Collector of Revenue,    City of New Orleans,     Department of Finance,
                 1300 Perdido Street, RM 1W15,     New Orleans, LA 70112-2128
smg             Louisiana Department of Revenue,     Collection Division/Bankruptcy Section,     P. O. Box 66658,
                 Baton Rouge, LA 70896-6658
smg             U. S. Attorney’s Office,    Eastern District of Louisiana,      650 Poydras Street,   Suite 1600,
                 New Orleans, LA 70130-7212
3696439        +Certified Bureau Inc.,    Attn: Bankruptcy,     PO Box 113060,    Metairie, LA 70011-3060
3696441        +Chase Bank,    PO Box 182051,    Columbus, OH 43218-2051
3696443         City of New Orleans,    Photo Safety Program,     P. O. Box 742503,    Cincinnati, OH 45274-2503
3696442         City of New Orleans,    Photo Safety Program,     P. O. Box 22091,    Tempe, AZ 85285-2091
3696448        +Glelsi/Nelnet,    2401 International Lane,     Madison, WI 53704-3121
3696450         Global Payments Check Services, Inc.,     P. O. Box 59371,     Chicago, IL 60659-0371
3696449         Global Payments Check Services, Inc.,     Attn: Customer Services,     P. O. Box 661038,
                 Chicago, IL 60666-1038
3696451        +Great Lakes Higher Education Corp,     Attn: Bankruptcy,    PO Box 7860,    Madison, WI 53707-7860
3696457        +Louisiana Department of Revenue,     P O Box 4969,    Baton Rouge, LA 70821-4969
3696458         Majestic Lake Financial,    635 East Hwy. 20, K,     Upper Lake, CA 95485
3696459        +MaxLend,    4285 Genesee Street,    Cheektowaga, NY 14225-1943
3696460        +Mortgage Service Center/PHH Mortgage,     Attn: Bankruptcy Department,     PO Box 5452,
                 Mount Laurel, NJ 08054-5452
3696461        +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
3696462        +Navient,    Attn: Bankruptcy,    PO Box 9000,    Wiles-Barr, PA 18773-9000
3696463         Navient Solutions,    c/o CGC Services LP,     P. O. Box 1280,    Oaks, PA 19456-1280
3696466         Northstar Location Services, LLC,     4285 Genesee Street,     Buffalo, NY 14225-1943
3696467        +Ochsner St. Charles,    PO Box 733320,    Dallas, TX 75373-3320
3696468         Professional Account Management LLC,     P. O. Box 391,    Milwaukee, WI 53201-0391
3696469        +Receivable Recovery Service LLC,     Attn: Bankruptcy,    110 Veterans Memorial Blvd Ste 445,
                 Metairie, LA 70005-4931
3696472         St. Charles Parish Hospital,     P. O. Box 733320,    Dallas, TX 75373-3320
3696473        +St. James Behavioral Health Hospital,     3136 S. St. Landry Ave.,     Gonzales, LA 70737-5801
3696474        +Tax Collector/Sheriff,    Parish of St. Charles,     P. O. Box 426,    Hahnville, LA 70057-0426
3696475        +Touro Infirmary Hospital,     1401 Foucher St.,    New Orleans, LA 70115-3593
3696476         United Student Aid Funds, Inc.,     c/o General Revenue Corp.,     325 Daniel Zenker Dr.,
                 Horseheads, NY 14845-1008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ederbes@derbeslaw.com Feb 12 2019 19:46:41        Eric J. Derbes,
                 The Derbes Law Firm, LLC,    3027 Ridgelake Avenue,     Metairie, LA 70002
smg            +E-mail/Text: bankruptcy_bpc@lwc.la.gov Feb 12 2019 19:47:06        Louisiana Workforce Commission,
                 UI Tax Liability and Adjudications,     Attn: Bankruptcy Unit,     1001 N. 23rd Street,
                 Baton Rouge, LA 70802-3338
ust            +E-mail/Text: ustpregion05.nr.ecf@usdoj.gov Feb 12 2019 19:46:58        Office of the U.S. Trustee,
                 400 Poydras Street,    Suite 2110,    New Orleans, LA 70130-3238
3696436        +E-mail/Text: collections@asifcu.com Feb 12 2019 19:46:54        ASI FCU,   Attn: Bankruptcy,
                 5508 Citrus Blvd,    Harahan, LA 70123-5511
3696434        +Fax: 864-336-7400 Feb 12 2019 20:14:13       Advance America,    5608 Citrus Blvd., Ste. F,
                 New Orleans, LA 70123-5563
3696435        +EDI: RMCB.COM Feb 13 2019 00:38:00       American Medical Collection Agency,
                 4 Westchester Plaza Suite 110,     Elmsford, NY 10523-1615
3696437        +EDI: CAPONEAUTO.COM Feb 13 2019 00:43:00       Capital One Auto Finance,    Attn: Bankruptcy,
                 PO Box 30285,    Salt Lake City, UT 84130-0285
3696438         EDI: CAPONEAUTO.COM Feb 13 2019 00:43:00       Capital One Auto Finance,    P. O. Box 60511,
                 City of Industry, CA 91716-0511
3696444        +EDI: CONVERGENT.COM Feb 13 2019 00:38:00       Convergent Outsourcing, Inc.,     Attn: Bankruptcy,
                 PO Box 9004,    Renton, WA 98057-9004
3696445        +EDI: CCS.COM Feb 13 2019 00:43:00       Credit Collection Services,    725 Canton St,
                 Norwood, MA 02062-2679
3696447         EDI: DIRECTV.COM Feb 13 2019 00:38:00       Directv,   PO Box 6550,    Greenwood Village, CO 80155
3696452         E-mail/Text: BankruptcyNotices@hughes.com Feb 12 2019 19:46:45        HughesNet,    P. O. Box 96874,
                 Chicago, IL 60693-6874
3696453        +E-mail/Text: BankruptcyNotices@hughes.com Feb 12 2019 19:46:45        HughesNet,
                 Corporate Headquarters,    11717 Exploration Lane,    Germantown, MD 20876-2711
3696454        +EDI: IRS.COM Feb 13 2019 00:43:00       Internal Revenue Service,    PO Box 621501,
                 Atlanta, GA 30362-3001
3696455        +E-mail/Text: rpajares@jeffersonfinancial.org Feb 12 2019 19:46:55
                 Jefferson Financial Credit Union,     Attn: Bankruptcy,    7701 Airline Drive,
                 Metairie, LA 70003-6228
3696456         EDI: RMCB.COM Feb 13 2019 00:38:00       Laboratory Corporation of America,     c/o AMCA,
                 P. O. Box 1235,    Elmsford, NY 10523-0935
3696464        +E-mail/Text: electronicbkydocs@nelnet.net Feb 12 2019 19:47:03        Nelnet,    Attn: Claims,
                 PO Box 82505,    Lincoln, NE 68501-2505
           Case 19-10361 Doc 17 Filed 02/14/19 Entered 02/14/19 23:33:42 Imaged Certificate of
                                           Notice Page 4 of 4


District/off: 053L-2                  User: admin                        Page 2 of 2                          Date Rcvd: Feb 12, 2019
                                      Form ID: 309A                      Total Noticed: 49


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
3696465        +E-mail/Text: electronicbkydocs@nelnet.net Feb 12 2019 19:47:03      Nelnet,   P. O. Box 2970,
                 Omaha, NE 68103-2970
3696471         EDI: RMCB.COM Feb 13 2019 00:38:00      RMCB,   P. O.Box 1235,   Elmsford, NY 10523-0935
3696470        +EDI: RMCB.COM Feb 13 2019 00:38:00      Retrieval Masters Credit Bureau,
                 4 Westchester Plaza Suite 110,    Elmsford, NY 10523-1616
                                                                                             TOTAL: 20

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
3696446*         +Credit Collection Services,   725 Canton Street,   Norwood, MA 02062-2679
3696440        ##+Certified Bureau Inc.,   4621 W. Napoleon,   Metairie, LA 70001-2482
                                                                                                                    TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 11, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
